ACCEPTED
                                                                        07-14-00393-CV
                                                           SEVENTH COURT OF APPEALS
                                                                     AMARILLO, TEXAS
                                                                  7/29/2015 11:56:57 AM
                                                                       Vivian Long, Clerk


              NO. 07-14-00393-CV
         IN THE COURT OF APPEALS
                                       FILED IN
FOR THE SEVENTH DISTRICT OF TEXAS AT AMARILLO
                                                7th COURT OF APPEALS
                                                    AMARILLO, TEXAS
            MAGDALENA MCMORDIE,                 7/29/2015 11:56:57 AM
       in her
           capacity as Beneficiary and Co-Trustee     VIVIAN LONG
                                                         CLERK
 of the Hobart B. McMordie, II Asset Management Trust
                Appellant/Cross Appellee,

                          v.

          CHARLES HARRIS MCMORDIE,
              in his capacity as Co-Trustee
 of the Hobart B. McMordie, II Asset Management Trust
                Appellee/Cross-Appellant.


       FROM THE 251ST DISTRICT COURT
         RANDALL COUNTY, TEXAS
THE HONORABLE ANA ESTEVEZ, JUDGE PRESIDING
            CAUSE NO. 66,482-C


UNOPPOSED MOTION FOR EXTENSION OF TIME
     TO FILE MOTION FOR REHEARING
TO THE HONORABLE COURT OF APPEALS:

      Charles Harris McMordie (“Charles”) files this Unopposed Motion for

Extension of Time to File Motion for Rehearing, and in support thereof shows the

Court the following:

                                         I.
                                     DUE DATE

      Charles’ Motion for Rehearing is currently due on August 8, 2015. Charles

seeks an additional twenty (20) days, until August 28, 2015, to file his Motion for

Rehearing.

                                  II.
                    REASONS FOR EXTENSION OF TIME

      Charles’ counsel is involved in a number of other matters with deadlines and

settings that will interfere with Charles’ ability to timely file his Motion for

Rehearing.

                              III.
          EXTENSION SOUGHT IN THE INTEREST OF JUSTICE

      The extension sought is not for the purpose of delay, but rather, is sought in

the interest of justice and to allow Charles to fully brief issues to the Court.

                           IV.
     APPELLANT/CROSS-APPELLEE AGREES TO THIS REQUEST

      Counsel for Appellant/Cross-Appellee, Slater C. Elza, does not oppose this

motion for extension of time.




UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING                Page 1
                                       V.
                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Charles Harris McMordie prays

that the Court grant an extension of time of twenty (20) days, until August 28, 2015,

to file his Motion for Rehearing.

                                       Respectfully submitted,


                                       /s/ David J. Drez III
                                       David J. Drez III
                                       State Bar No. 24007127
                                       david.drez@wickphillips.com
                                       Meredith L. Perry
                                       State Bar No. 24075622
                                       meredith.perry@wickphillips.com

                                       WICK PHILLIPS GOULD & MARTIN
                                       LLP
                                       100 Throckmorton Street, Suite 550
                                       Fort Worth, Texas 76102
                                       Telephone: 817.332.7788
                                       Telecopier: 817.332.7789

                                       Scott W. Sherwood
                                       State Bar No. 18255250
                                       Sherwood and Sherwood
                                       303 Euclid Street
                                       Panhandle, Texas 79068
                                       Telephone: 806.537.3591
                                       Telecopier: 806.537.3592

                                       ATTORNEYS FOR APPELLEE/
                                       CROSS-APPELLANT CHARLES
                                       HARRIS MCMORDIE




UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING             Page 2
                      CERTIFICATE OF CONFERENCE

       On July 28, 2015, I contacted counsel for Appellant/Cross-Appellee, Slater C.
Elza, and Appellant/Cross-Appellee is not opposed to this Motion.


                                      /s/ David J. Drez III
                                      David J. Drez III

                         CERTIFICATE OF SERVICE

       A true copy of the foregoing document was served on the following counsel
of record via electronic filing, on this 29th day of July, 2015:

Slater C. Elza
Jennie C. Knapp
UNDERWOOD LAW FIRM, P.C.
P.O. Box 9158
Amarillo, Texas 79105


                                      /s/ David J. Drez III
                                      David J. Drez III




UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING            Page 3